Order, Supreme Court, New York County, entered July 7, 1978, providing for a payout of the escrow fund, unanimously affirmed, with $75 costs and disbursements of this appeal to respondent. Appeal from the short-form order of the Supreme Court, New York County, entered May 29, 1978, unanimously dismissed as subsumed in the order of July 7, 1978, without costs or disbursements. The order of Special Term directed the disposition of legal fees being held in an escrow fund. We are in full agreement with the determination made by Special Term. However, since the parties have exhibited an inability to conclude this litigation over fees, we are directing that an order be settled which will, inter alia, set forth the exact amount of money being held and provide that defendant Hoppenfeld receive 60% of the fund less the amount of $401. Settle order. Concur—Lupiano, J. P., Fein, Lane, Markewich and Sullivan,